 



Exhibit 10.4
 
 
AMETEK, INC.
RETIREMENT PLAN FOR DIRECTORS
 
Amended and Restated, Effective January 1, 2005
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE 1. PURPOSE AND EFFECTIVE DATE     1  
 
           
1.01
  Purpose     1  
1.02
  Effective Date     1  
 
            ARTICLE 2. DEFINITIONS AND CONSTRUCTION     2  
 
           
2.01
  Definitions     2  
2.02
  Construction     4  
 
            ARTICLE 3. ELIGIBILITY AND PARTICIPATION     5  
 
            ARTICLE 4. RETIREMENT BENEFIT     6  
 
           
4.01
  Amount     6  
4.02
  Vesting     6  
 
            ARTICLE 5. PAYMENT OF BENEFIT     7  
 
           
5.01
  Retirement Benefit     7  
5.02
  Pre-Retirement Death Benefit     8  
5.03
  Administrative Acceleration or Delay of Payment     9  
5.04
  Withholding     9  
5.05
  Payment to Guardian     9  
5.06
  Effect of Payment     9  
 
            ARTICLE 6. BENEFICIARY DESIGNATION     10  
 
           
6.01
  Beneficiary Designation     10  
6.02
  Changing Beneficiary     10  
6.03
  No Beneficiary Designation     10  
 
            ARTICLE 7. AMENDMENT AND TERMINATION     11  
 
            ARTICLE 8. MISCELLANEOUS     12  
 
           
8.01
  Company Obligation     12  
8.02
  Trust Fund     12  
8.03
  Nonassignability     12  
8.04
  Not a Contract of Employment     13  
8.05
  Governing Law     13  
8.06
  Severability     13  
8.07
  Headings     13  
8.08
  Notice     13  
8.09
  Successors     13  

      AMETEK, Inc. Retirement Plan for Directors   Table of Contents

 



--------------------------------------------------------------------------------



 



ARTICLE 1. PURPOSE AND EFFECTIVE DATE
1.01 Purpose.
     The AMETEK, Inc. Retirement Plan for Directors (the “Plan”) provides
retirement benefits to members of the board of directors of AMETEK, Inc., and
its subsidiaries (the “Company”).
1.02 Effective Date.
     The Plan, as hereby amended and restated, is effective with respect to
Participants whose benefit under the Plan was not earned and vested within the
meaning of section 409A of the Code as of January 1, 2005.
AMETEK, Inc. Retirement Plan for Directors
Page 1



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS AND CONSTRUCTION

2.01   Definitions.       As used in the Plan, the following words and phrases
shall have the meaning set forth below:

  (a)   Annual Fees. “Annual Fees” means the fees and other remuneration
expressed as an annual rate payable to a Member in consideration for attending
either regularly scheduled or special meetings of the Board and any committees
thereof or serving as the chair of any committee thereof, but shall not include
any amounts received as reimbursement of expenses incurred by a Member or any
amounts received from the Company for rendering services to the Company in a
capacity other than as a Member.     (b)   Beneficiary. “Beneficiary” means the
person, persons, or entity as designated by the Participant, entitled under
Article 6 to receive any Plan benefits payable after the Participant’s death.  
  (c)   Board. “Board” means the Board of Directors of AMETEK, Inc.     (d)  
Cause. “Cause” means (1) misappropriation of funds, (2) habitual insobriety or
substance abuse, (3) conviction of a felony or crime involving moral turpitude,
or (4) gross negligence in the performance of duties that has a material adverse
effect on the business, operations, assets, properties, or financial condition
of the Company.     (e)   Change in Control. A “Change in Control” occurs if:

  (1)   Any one person or more than one person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires ownership of
stock of the Company that, together with the stock held by such person or group
of persons, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if such person or group
of persons is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company before this transfer of
the Company’s stock, the acquisition of additional stock by the same person or
group of persons shall not be considered to cause a Change in Control of the
Company; or     (2)   Any one person or more than one person acting as a group
(as defined in section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group of persons) ownership of stock
of the Company possessing 30 percent or more of the total voting power of the
stock of the Company. However, if such person or group of persons is considered
to own 30 percent or more of the total voting power of the stock of the Company
before this acquisition, the acquisition of

AMETEK, Inc. Retirement Plan for Directors
Page 2



--------------------------------------------------------------------------------



 



      additional control or stock of the Company by the same person or group of
persons shall not cause a Change in Control of the Company; or     (3)   A
majority of members of the Company’s Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board before the date of the appointment or
election; or     (4)   Any one person or more than one person acting as a group
(as defined in section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group of persons) assets from the
Company that have a total gross fair market value equal to substantially all but
in no event less than 40 percent of the total fair market value of all assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. A transfer of assets by the Company
will not result in a Change in Control under this Section 2.01(e)(4), if the
assets are transferred to:

  (A)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;     (B)   An entity, 50 percent or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company immediately after the transfer of assets;     (C)   A
person or more than one person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or     (D)   An entity, at least 50 percent of
the total value or voting power of which is owned directly or indirectly, by a
person described in Section 2.01(e)(4)(C), above.

      For purposes of this Section 2.01(e), no acquisition, either directly or
indirectly, by the Participant, his affiliates and associates, the Company, any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan shall constitute a Change in Control.     (f)   Code. “Code” means
the Internal Revenue Code of 1986, as amended.     (g)   Company. “Company”
means AMETEK, Inc.     (h)   Member. “Member” means a member of the Board other
than an individual who is, or has been, covered by the Employees’ Retirement
Plan of AMETEK, Inc., and who has accrued or received benefits under such plan.

AMETEK, Inc. Retirement Plan for Directors
Page 3



--------------------------------------------------------------------------------



 



  (i)   Participant. “Participant” means a Member who is eligible and has become
a participant pursuant to Article 3.     (j)   Plan. “Plan” means the AMETEK,
Inc. Retirement Plan for Directors as embodied herein and as amended from time
to time.     (k)   Separates from Service. “Separates from Service” or
“Separation from Service” means separation from service within the meaning of
section 409A of the Code.     (l)   Year of Service. “Year of Service” means a
consecutive twelve-month period following the earlier of the date of a Member’s
election to the Board or his appointment or election as an officer of the
Company, and each anniversary thereof, during which the Participant serves or
has served as either a Member or as an officer of the Company who is not covered
by, or is not accruing benefits under, the Employees’ Retirement Plan of AMETEK,
Inc. Notwithstanding the foregoing, a Participant shall not be credited with
more than one Year of Service for any one calendar year, even if he serves as
both a Member and as an officer of the Company during such year.

2.02   Construction.       For purposes of the Plan, unless the contrary is
clearly indicated by the context,

  (a)   the use of the masculine gender shall also include within its meaning
the feminine and vice versa,     (b)   the use of the singular shall also
include within its meaning the plural and vice versa, and     (c)   the word
“include” shall mean to include without limitation.

AMETEK, Inc. Retirement Plan for Directors
Page 4



--------------------------------------------------------------------------------



 



ARTICLE 3. ELIGIBILITY AND PARTICIPATION
Eligibility and participation in the Plan are limited to directors who became
Members on or before January 1, 1997 and completed three (3) Years of Service.
Eligibility and participation were closed to new Members after that date.
AMETEK, Inc. Retirement Plan for Directors
Page 5



--------------------------------------------------------------------------------



 



ARTICLE 4. RETIREMENT BENEFIT

4.01   Amount.       The amount of the Participant’s monthly benefit under the
Plan shall equal one-twelfth (1/12) of 100% of the highest rate of Annual Fees
in effect for the Participant during the period in which the Participant served
as a Member.   4.02   Vesting.

  (a)   A Participant’s monthly benefit shall vest as follows:

      Years of Service   Percent of Benefit Vested 0-2   0% 3   60% 4   80% 5 or
more   100%

  (b)   Notwithstanding any other provision of the Plan to the contrary, the
Committee may cause a forfeiture with respect to all or any portion of the
Participant’s benefit (whether or not vested) if the Committee determines that
the Participant’s service has been terminated for Cause.

AMETEK, Inc. Retirement Plan for Directors
Page 6



--------------------------------------------------------------------------------



 



ARTICLE 5. PAYMENT OF BENEFIT

5.01   Retirement Benefit

  (a)   Timing of Benefit. Payment of a Participant’s monthly benefit shall
commence on the first day of the month coincident with or next following the
later of the date on which the Participant incurs a Separation from Service or
his 60th birthday. If the Participant dies before his benefit commences in
accordance with the foregoing sentence, his monthly benefit (to the extent
vested) may be payable to his surviving spouse or Beneficiary if the
requirements of Section 5.02 are satisfied.     (b)   Form of Benefit.

  (1)   Default Form of Payment. The Participant’s benefit shall be paid in the
form of a single life annuity with the first sixty (60) monthly payments
guaranteed, unless the Participant is married and makes a valid election to
receive a joint and 50% survivor annuity in accordance with subsection (b)(2).
If the Participant dies prior to receiving sixty (60) monthly benefit payments,
the remainder of the Participant’s guaranteed sixty (60) monthly benefit
payments shall be paid to his Beneficiary in a lump sum payment during the month
immediately following the month in which the Participant died.     (2)  
Election to Receive Joint and 50% Survivor Annuity With Guaranteed Payments.
Before a Participant’s benefit is scheduled to commence under Section 5.01(a), a
married Participant may elect to have his benefit paid in the form of a joint
and 50% survivor annuity with a guarantee that the total amount paid will equal
at least the amount the Participant would have received under Section 5.01(b)(1)
if he had not elected the “joint and 50% survivor annuity with guaranteed
payments.” Under a joint and 50% survivor annuity with guaranteed payments,
(i) the Participant will receive a reduced monthly benefit and upon his death,
his spouse, if then alive, shall receive a monthly benefit for the remainder of
her lifetime in an amount equal to fifty percent (50%) of the monthly benefit
payable during their joint lives, and (ii) if both the Participant and his
surviving spouse die prior to the time their combined monthly benefit equals the
guaranteed payments, the remainder of the guaranteed payments shall be payable
to the surviving spouse’s estate in one lump sum payment during the month
immediately following the month in which the Participant died. The amount of the
joint and 50% survivor annuity with guaranteed payments shall be the actuarial
equivalent of the single life annuity with sixty (60) guaranteed monthly
payments to which the Participant would otherwise be entitled under
Section 5.01(b)(1), and shall be determined by an actuary selected by the
Company, on the basis of the actuarial assumptions then being used for the
purpose of determining actuarial equivalence under the Employee’s Retirement
Plan of AMETEK, Inc. An election to receive a joint and 50% survivor annuity
with guaranteed payments shall (i) be automatically revoked at the time the
Participant’s

AMETEK, Inc. Retirement Plan for Directors
Page 7



--------------------------------------------------------------------------------



 



      benefits are to commence, if, at that time, the Participant is unmarried;
or (ii) become irrevocable at the time the Participant’s benefits are to
commence if, at that time, the Participant is married.

5.02   Pre-Retirement Death Benefit       If a Participant dies prior to the
date his benefit commences under Section 5.01(a), his surviving spouse (if he is
married) or his Beneficiary (if he is not married) shall be entitled to a
Pre-Retirement Death Benefit if the requirements set forth in this Section 5.02
are met.

  (a)   Participant Married At Time of Death

  (1)   Eligibility. If a married Participant dies before his benefit commences
under Section 5.01(a), a Pre-Retirement Death Benefit shall be paid to his
surviving spouse pursuant to this Section 5.02(a).     (2)   Amount of Benefit.
For purposes of this Section 5.02(a), the Pre-Retirement Death Benefit shall
equal the monthly benefit the surviving spouse would have received if the
payment of the Participant’s benefit had commenced on the day before the
Participant’s death in the form of a joint and 50% survivor annuity with
guaranteed payments pursuant to Section 5.01(b)(2) of the Plan.     (3)   Form
and Timing of Benefit. If the married Participant dies before attaining age 55,
a Pre-Retirement Death Benefit shall be paid on a monthly basis to his surviving
spouse beginning on the first day of the month following the date the
Participant would have attained age 55. If the married Participant dies after
attaining age 55, a Pre-Retirement Death Benefit shall be paid on a monthly
basis to his surviving spouse beginning during the month immediately following
the month in which the Participant died.     (4)   Continued Payments after
Surviving Spouse’s Death. If the Participant’s surviving spouse dies before
receiving a benefit equal to the guaranteed payments (as determined under
Section 5.01(b)(2) of the Plan) the remainder of the guaranteed payments shall
be paid in a lump sum to the surviving spouse’s estate.

  (b)   Participant Not Married at Time of Death

  (1)   Eligibility. If an unmarried Participant dies before attaining age 55, a
Pre-Retirement Benefit shall be paid to the Participant’s Beneficiary.     (2)  
Amount of Benefit. For purposes of this Section 5.02(b), the Pre-Retirement
Death Benefit shall equal the guaranteed sixty (60) monthly payments under
Section 5.01(b)(1).     (3)   Form and Timing of Benefit. The Pre-Retirement
Death Benefit under this Section 5.02(b) shall be payable to the Participant’s
Beneficiary in a lump

AMETEK, Inc. Retirement Plan for Directors
Page 8



--------------------------------------------------------------------------------



 



      sum on the first day of the month coincident with or next following the
date on which the Participant would have attained age 55.

5.03   Administrative Acceleration or Delay of Payment.       A payment is
treated as being made on the date when it is due under the Plan if the payment
is made (a) no earlier than thirty (30) days before the due date specified by
the Plan or (b) on a date later than the due date specified by the Plan that is
either (1) in the same Plan Year (for a payment whose specified due date is on
or before September 30) or (2) by the fifteenth (15th) day of the third calendar
month following the date specified by the Plan (for a payment whose specified
due date is on or after October 1).   5.04   Withholding.       If for any
reason arising in connection with the Plan the Company shall be required to
withhold amounts under applicable federal, state or local tax laws, rules or
regulations, the Company shall be entitled to deduct and withhold such amounts
from any cash payment, whether made pursuant to the Plan or otherwise, to be
made by the Company to the person with respect to whom such withholding arises.
  5.05   Payment to Guardian.       If a Plan benefit is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of the property, the Committee may direct payment to the guardian, legal
representative or person having the care and custody of such minor, incompetent
person. The Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and Company from all liability with
respect to such benefit.   5.06   Effect of Payment.       The full payment of
the applicable benefit under this Article 5 shall completely discharge all
obligations on the part of the Company to the Participant (and the Participant’s
surviving spouse or Beneficiary) with respect to the operation of this Plan, and
the Participant’s (and the Participant’s Beneficiary’s or surviving spouse’s)
rights under this Plan shall terminate.

AMETEK, Inc. Retirement Plan for Directors

Page 9



--------------------------------------------------------------------------------



 



ARTICLE 6. BENEFICIARY DESIGNATION

6.01   Beneficiary Designation.       Each Participant shall have the right, at
any time, to designate one (1) or more persons or entity as Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of the Participant’s death. Each Beneficiary designation shall be in a
written form prescribed by the Committee and shall be effective only if filed
with the Committee during the Participant’s lifetime.   6.02   Changing
Beneficiary.       Any Beneficiary designation may be changed without the
consent of the previously named Beneficiary by the filing of a new Beneficiary
designation with the Committee during the Participant’s lifetime.   6.03   No
Beneficiary Designation.       If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

  (a)   the Participant’s surviving spouse;     (b)   the Participant’s children
in equal shares, except that if any of the children predeceases the Participant
but leaves surviving issue, then such issue shall take by right of
representation the share the deceased child would have taken if living; or    
(c)   the Participant’s estate.

AMETEK, Inc. Retirement Plan for Directors

Page 10



--------------------------------------------------------------------------------



 



ARTICLE 7. AMENDMENT AND TERMINATION
The Board reserves the right to amend or terminate this Plan at any time, it
being understood that neither the termination of the Plan nor any amendment
thereto shall diminish the rights of any individual who, at the date of such
amendment or termination, is a Participant or former Participant or the rights
of the spouse of such Participant or former Participant, and with respect to
such Participant or former Participant, or his spouse, the provisions of the
Plan shall continue in full force and effect notwithstanding such amendment or
termination.
AMETEK, Inc. Retirement Plan for Directors

Page 11



--------------------------------------------------------------------------------



 



ARTICLE 8. MISCELLANEOUS

8.01   Company Obligation.       The Company shall not be required to fund any
obligations under the Plan. Except as provided in Section 8.02, any assets that
may be accumulated by the Company to meet its obligations under the Plan shall
for all purposes be part of the general assets of the Company. To the extent
that any Participant or Beneficiary acquires a right to receive payments under
the Plan for which the Company is liable, such rights shall be no greater than
the rights of any unsecured general creditor of the Company.   8.02   Trust
Fund.       The Company shall be responsible for the payment of all benefits
provided under the Plan. Before a Change in Control, at its discretion, the
Company may establish one (1) or more trusts, with such trustees as the
Committee may approve, for the purpose of assisting in the payment of such
benefits. Following a Change in Control, the Company shall establish one (1) or
more trusts, with such trustees as the Committee may approve, for the purpose of
assisting in the payment of such benefits, and shall fund such trust with the
full amount necessary to pay all benefits that are reasonably expected to be
payable under the Plan. Although such a trust may be irrevocable, its assets
shall be held for payment of all of the Company’s general creditors in the event
of insolvency and shall not be located or transferred outside the United States.
To the extent any benefits provided under the Plan are paid from any such trust,
the Company shall have no further obligation to pay them. If not paid from the
trust, such benefits shall remain the obligation of Company. No assets of the
trust or the Company shall become restricted to provide benefits under the Plan
in connection with a change in the Company’s financial health.   8.03  
Nonassignability.

  (a)   Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
Any attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge any benefit under this Plan, payments of such benefit, in the
discretion of the Board, shall terminate and in such event, the Board shall pay
the same or a reduced benefit to or for the benefit of such Participant or such
other person entitled to the benefit, his spouse, children, parents or other
dependents, or any of them, in such manner and in such proportion as the Board
may deem appropriate, provided that such benefit shall be paid at the same times
as it would have been paid to the Participant.     (b)   No part of the amounts
payable shall, prior to actual payment, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony or separate maintenance owed by
a Participant or any other person, nor be transferable by operation of law in
the event of a Participant’s or any other

AMETEK, Inc. Retirement Plan for Directors

Page 12



--------------------------------------------------------------------------------



 



      person’s bankruptcy or insolvency, except that the Committee may recognize
a domestic relations order in accordance with procedures that it may establish
for this purpose.

8.04   Not a Contract of Employment.       This Plan shall not constitute a
contract of employment between the Company and the Participant. Nothing in this
Plan shall give a Participant the right to be retained in the service of the
Company or to interfere with the right of the Company to discipline or discharge
a Participant at any time.   8.05   Governing Law.       The Plan shall be
construed and enforced in accordance with applicable federal law and, to the
extent not preempted by federal law, the laws of the Commonwealth of
Pennsylvania (without regard to the legislative or judicial conflict of laws
rules of any state or other jurisdiction).   8.06   Severability.       If any
provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect. In addition, if
any provision of the Plan shall be found to violate section 409A of the Code or
otherwise result in benefits under the Plan being subject to income tax prior to
distribution, such provision shall be void and unenforceable, and the Plan shall
be administered without regard to such provision.   8.07   Headings.      
Headings are inserted in this Plan for convenience of reference only and are to
be ignored in the construction of the provisions of the Plan.   8.08   Notice.  
    Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered or sent by registered mail, certified mail, or
reputable overnight delivery service. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail or overnight delivery, as
of the date shown on the postmark on the receipt for registration or
certification or on the records of the overnight delivery company. Mailed notice
to the Committee shall be directed to the Company’s address. Mailed notice to a
Participant or Beneficiary shall be directed to the individual’s last known
address in Company’s records.   8.09   Successors.       The provisions of this
Plan shall bind the Company and its successors and assigns. The term successors
as used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of Company, and successors of any
such corporation or other business entity.

AMETEK, Inc. Retirement Plan for Directors

Page 13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and as evidence of the adoption of this Plan by the
Company, AMETEK, Inc. has executed the same this 24th day of October, 2007.

                  AMETEK, INC.    
 
           
 
  BY:   /s/ Henry J. Policare    
 
           
 
      Henry J. Policare    
 
           
 
  DATE:  11/1/07    
 
           
 
                ATTEST    
 
           
 
  BY:   /s/ Kathryn E. Sena    
 
           
 
      Corporate Secretary    

AMETEK, Inc. Retirement Plan for Directors

Page 14